PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/545,570
Filing Date: 21 Jul 2017
Appellant(s): FLYNN et al.



__________________
Krutsinger
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/26/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
Claims 1, 5, 9, 12, 14, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Nielson (20070272112).
Regarding claims 1, 5, 12, 14, 22-25, and 28-30, Nielson discloses a reactive material comprising group 4 metal fuels such as hafnium, zirconium, and titanium and mixtures from 5-90 % (para. 0024), the list of metals also include boron (meets alloying element limitation) and binder such as PTFE from 0-15 % (para. 0020 and 0027).  Since Nielson discloses that mixtures of the claimed metals can be used this meets the limitation of two metals plus an alloying element such as boron since boron is also disclosed to be used as a metal.  The effective density is inherent to the dense reactive material discloses by Nielson.  The amounts of the fuel and binder can total 100 % since the metal fuel component ranges from 5-90 % and the binder ranges from 0-15 %.
Nielson does not disclose the exact range of the hafnium fuel.  Nielson does indicate that the range of the mixture of fuels overlaps the claimed range.  Further, in para. 0038, Nielson recites that “Relative amounts of the ingredients (fuel, oxidizer, binder) and any optional ingredients may be varied depending on the desired properties of the reactive material. The reactivity of the formulation may be adjusted by varying the ratio of fuel to oxidizer, ingredient particle size, and mechanical properties of the 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to vary the parameters of the composition such as amounts of metal fuels to achieve a desired result.  It is well-settled that optimizing a result effective variable is well within the expected ability of a person of ordinary skill in the subject art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).
Regarding claim 9, the fuels in Nielson are blended with the binder and are “encapsulated”.
Claims 28-33 are rejected under 35 U.S.C. 103 as being unpatentable over Nielson (20070272112) as applied above, and further in view of German paten (DE 102010053694).
The German patent discloses that it is known to use carbon as part of pyrotechnic composition (para. 0017 of translation).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the carbon as a fuel as taught by the German patent since the German patent discloses that it is known for use in a pyrotechnic composition that contains a mixture of metal fuels and since Nielson discloses that it is known to use a mixture of metal fuels in a pyrotechnic composition.
Claims 1, 5, 9, 12, 14, 22-25, and 28-33 are rejected under 35 U.S.C. 103 as being unpatentable over German patent (DE 102010053694) in view of Nielson (20070272112).
The German patent discloses a pyrotechnic composition that includes a first fuel selected from zirconium, hafnium, or mixtures (para. 0016 of translation) , a second fuel selected from boron or carbon or mixtures (meets alloying element) (para. 0017 of translation), and an oxidizer (binder) such as PTFE or Viton (para. 0022 of translation).  Example 15 discloses zirconium at 30 %.
Nielson discloses the claimed amount of binder such as PTFE from 0-15 % (para. 0020 and 0027).  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use hafnium at 30 % since the disclosure indicates that both hafnium and zirconium are choices for the first fuel.  It would also be obvious to use mixtures of fuels since the disclosure indicates that mixtures of more than one metal may be used.  In example 15, the percentages of metals add up to 68 %.  The amounts of binder in the German patent exceed that which is claimed but note that Nielson teaches that it is known to use lower amounts of the same binders in a pyrotechnic composition.  Further, in para. 0038, Nielson recites that “Relative amounts of the ingredients (fuel, oxidizer, binder) and any optional ingredients may be varied depending on the desired properties of the reactive material. The reactivity of the formulation may be adjusted by varying the ratio of fuel to oxidizer, ingredient particle size, and mechanical properties of the reactive material. Relative amounts of the ingredients of the reactive material may be optimized as well as the associated 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to vary the parameters of the composition such as amounts of metal fuels to achieve a desired result.  It is well-settled that optimizing a result effective variable is well within the expected ability of a person of ordinary skill in the subject art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).
Regarding claim 9, the fuels in the German patent are blended with the binder and are “encapsulated”.
Regarding claims 28-33, the German patent discloses that a mixture of boron and carbon can be used as the second fuel (meets alloying element).
Since the German patent discloses that mixtures of the claimed metals can be used this meets the limitation of two metals plus an alloying element such as boron or carbon since boron and carbon are also disclosed to be used as a metal.  The effective density is inherent to the dense reactive material discloses by the German patent.  
(2) Response to Argument
Rejection over Nielson
Appellant's arguments have been fully considered but they are not persuasive. 
Appellant argues that the rejection requires one of skill in the art to make 7 different selections and choose among a “sea of possibilities”.  The Examiner disagrees with this statement.  First, Nielson does disclose reactive materials that require 3 
Appellant also argues the inclusion of an oxidizer.  Nielson indicates in para. 0025 that an oxidizer “may be present”, thus one of skill in the art would see that to mean that the oxidizer is an optional ingredient.  Further, Table 1 shows many examples that do not include an oxidizer material.  Appellant’s claim scope is “comprising” and does not exclude additional components.
Appellant also argues the selection of a large range of sizes, note that these limitations are not claimed so they would not need to be selected.
With regards to the alloying material and fuel, the Examiner notes that these are conventional materials used in the explosive art.  Further, even though there are options 
Appellant argues the term “high density”.  Note that this limitation appears in the preamble of the claims.  Appellant has not defined this phrase in the specification.  Some claims include a value for the density but there is no way for one of skill in the art to ascertain whether this is the only value that meets the phrase “high density”.  The rejection as set forth discloses the same materials that are made by the same process and thus would have the same high density as that which is claimed by Appellant.  When reading the preamble in the context of the entire claim, the recitation is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
In response to Appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Appellant's disclosure, such a In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The fact that the examples do not show specifically these metals does not distract from the clear teaching that Nielson has provided that mixtures of the metals can be used.  The arguments regarding the amounts are similarly unpersuasive since the examples do not limit the teachings provided by the patent.  Nielson clearly indicates that the amounts can be varied to achieve different properties.  In para. 0038, Nielson recites that “Relative amounts of the ingredients (fuel, oxidizer, binder) and any optional ingredients may be varied depending on the desired properties of the reactive material. The reactivity of the formulation may be adjusted by varying the ratio of fuel to oxidizer, ingredient particle size, and mechanical properties of the reactive material. Relative amounts of the ingredients of the reactive material may be optimized as well as the associated processing techniques, to enable precise control of porosity, density, strength, reactivity, and fracture toughness. As such, the penetration and reactivity of the shot shell 2 may be optimized and tailored for specific operations.”  See MPEP 2123 which recites: The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. 
The arguments that Nielson is a broad disclosure or that the genus is disclosed and not the species are not persuasive.  Nielson does not disclose a genus but discloses less than 20 specific metal fuels that can be used and indicates that 
Rejection over German patent to Hahma in view of Nielson
Appellant’s arguments are similarly unpersuasive for the rejection over the German patent to Hahma.  Appellant argues that the rejection requires one of skill in the art to make 7 different selections and choose among a “sea of possibilities”.  The Examiner disagrees with this statement.  First, Hahma does disclose reactive materials that require 3 components as indicated in Appellant’s claims.  Second, Hahma only discloses a fluoropolymer.  Since the term fluoropolymer meets the limitation of claim 1, one skilled in the art would not be required to pick a particular fluoropolymer as alleged in number 6 and 7 of Appellant’s selection list. There is also no need to select an amount of binder since Nielson clearly discloses that the binder can be from 5-30 % in para. 0020 which covers the entire claimed range.  Also, Appellant’s own specification is not concerned with the specifics regarding the binder.  Appellant’s specification recites on pg. 2 that the binder can be selected from a large range of materials. 
Appellant also argues the inclusion of an oxidizer.  First, Hahma does not discloses a separate oxidizer.  Hahma refers to the fluoropolymer as the oxidizer.  The claimed fluoropolymer is the exact same material that is being used in Hahma and will thus have the same binding properties.  Since both Hahma and Appellant use the same fluoropolymer, the same oxidizing and binder properties will be present.  Second, Appellants claim scope is “comprising” and does not exclude additional components.  

With regards to the alloying material and fuel, the Examiner notes that these are conventional materials used in the explosive art.  Further, even though there are options that are selected, one of skill would certainly be able to make these selections based on the disclosure of Hahma since it is extremely well known in this art to use these types of metal fuels.  In addition, the fluoropolymer binders are readily used and common in this art. 
Appellant argues the term “high density”.  Note that this limitation appears in the preamble of the claims.  Appellant has not defined this phrase in the specification.  Some claims include a value for the density but there is no way for one of skill in the art to ascertain whether this is the only value that meets the phrase “high density”.  The rejection as set forth discloses the same materials that are made by the same process and thus would have the same high density as that which is claimed by Appellant.  When reading the preamble in the context of the entire claim, the recitation is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
In response to Appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The fact that the examples do not show specifically these metals does not distract from the clear teaching that Hahma has provided that mixtures of the metals can be used.  The arguments regarding the amounts are similarly unpersuasive since the examples do not limit the teachings provided by the patent.  Nielson clearly indicates that the amounts can be varied to achieve different properties.  In para. 0038, Nielson recites that “Relative amounts of the ingredients (fuel, oxidizer, binder) and any optional ingredients may be varied depending on the desired properties of the reactive material. The reactivity of the formulation may be adjusted by varying the ratio of fuel to oxidizer, ingredient particle size, and mechanical properties of the reactive material. Relative amounts of the ingredients of the reactive material may be optimized as well as the associated processing techniques, to enable precise control of porosity, density, strength, reactivity, and fracture toughness. As such, the penetration and reactivity of the shot shell 2 may be optimized and tailored for specific operations.”
See MPEP 2123 which recites: The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain. 
The arguments that Hahma is a broad disclosure or that the genus is disclosed and not the species are not persuasive.  Hahma does not disclose a genus but discloses approximately 20 specific metal fuels that can be used and indicates that combinations are included.  The claimed fuels are all included in this list.  There is no generic formula disclosed by Hahma as recited in Appellant’s arguments.  Also, the case law cited by Appellant is comparing a general compound formula with many potential –R groups and not the clear list of metal compounds that is shown in Hahma.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/AILEEN B FELTON/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
Conferees:
/JONATHAN JOHNSON/Supervisory Patent Examiner, Art Unit 1734

/RICHARD D CRISPINO/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                                   

                                                                                                                                                                                             
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.